Matter of Orchard Hotel, LLC v Ramos (2014 NY Slip Op 06285)
Matter of Orchard Hotel, LLC v Ramos
2014 NY Slip Op 06285
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Mazzarelli, J.P., Renwick, Andrias, Richter, Feinman, JJ.


13014 850044/11 -3215

[*1] In re Orchard Hotel, LLC, Petitioner,
vHon. Charles E. Ramos, etc., et al., Respondents.
Morrison Cohen, LLP, New York (Jerome Tarnoff of counsel), for petitioner.
John W. McConnell, Office of Court Administration, New York (Pedro Morales of counsel), for Hon. Charles E. Ramos, respondent.
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: SEPTEMBER 23, 2014
CLERK